Citation Nr: 0841855	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for hemorrhoids.

2.  Whether new and material evidence has been submitted to 
reopen a request for service connection for a prostate 
condition, as secondary to service-connected hemorrhoids.

3.  Whether new and material evidence has been submitted to 
reopen a request for service connection for lumbar disc 
disease with sciatic radiculopathy, as secondary to service-
connected hemorrhoids.

4.  Entitlement to service connection for a colon disability, 
as secondary to service-connected hemorrhoids.

5.  Entitlement to service connection for a bladder 
disability, as secondary to service-connected hemorrhoids.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

The representative has recently listed the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) as 
before the Board.  The record reflects, however, that neither 
the veteran nor his representative disagreed with the RO's 
denial of that claim in August 2005.  The Board will, 
however, refer a new claim of entitlement to a TDIU to the RO 
for appropriate action in light of the representative's 
recent statements.

Additional evidence was submitted by the representative in 
October 2008, along with a waiver of any right to initial 
consideration by the RO.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not manifested by 
persistent bleeding, secondary anemia, or by fissures.

2.  An unappealed RO decision of November 1980 denied service 
connection for prostatitis.

3.  Evidence received since the November 1980 decision that 
pertains to the veteran's claim for prostate disability is 
new and material.

4.  Prostate disability did not originate in service, is not 
otherwise etiologically related to service, and was not 
caused or chronically worsened by service-connected 
disability.

5.  An unappealed RO decision of October 2000 denied service 
connection for lumbar disc disease with sciatic 
radiculopathy.

6.  Evidence of record received since the October 2000 
decision that pertains to the veteran's claim for lumbar disc 
disease with sciatic radiculopathy is new and material.

7.  Lumbar disc disease with sciatic radiculopathy did not 
originate in service or until years thereafter, is not 
otherwise etiologically related to service, and was not 
caused or chronically worsened by service-connected 
disability.

8.  Colon disability did not originate in service, is not 
otherwise etiologically related to service, and was not 
caused or chronically worsened by service-connected 
disability.

9.  Bladder disability did not originate in service, is not 
otherwise etiologically related to service, and was not 
caused or chronically worsened by service-connected 
disability.

CONCLUSIONS OF LAW

1.  The criteria for a higher rating for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.114, Diagnostic Code 7336 
(2008).

2.  New and material evidence to reopen a claim for service 
connection for prostate disability has been submitted and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Service connection for prostate disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2008). 

4.  New and material evidence to reopen a claim for service 
connection for lumbar disc disease with sciatic radiculopathy 
has been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  Service connection for lumbar disc disease with sciatic 
radiculopathy is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2008). 

6.  Service connection for colon disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2008). 

7.  Service connection for bladder disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased rating for hemorrhoids

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.

With regard to the veteran's hemorrhoids, the RO issued a 
rating decision in August 2005 increasing the previously 
noncompensable hemorrhoids to a disability evaluation of 10 
percent.  The veteran contends that he warrants a disability 
rating higher than 10 percent.

Under the rating schedule, a 10 percent evaluation is 
warranted for hemorrhoids when the evidence demonstrates 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  

A 20 percent evaluation is warranted when the evidence 
demonstrates persistent bleeding with secondary anemia or 
with fissures.

VA treatment records on file document complaints of itching 
and irritation in the rectal area; physical examination 
showed no hemorrhoids or signs of irritation.  He denied 
bleeding.  He reported pain at one point, but his physician 
determined that it was unrelated to hemorrhoids.

The veteran underwent a VA proctologic examination in June 
2005.  The examiner noted internal hemorrhoids, irreducible, 
with recurring thrombosis one time or less per year with 
discharge.  The examiner found no prolapse and noted a 
history of occasional bleeding.  The examiner noted no 
history of trauma to the rectum or anus.

Upon digital rectal examination, the examiner found normal 
tone, no masses, and no gross blood.  The examiner opined 
that the veteran's rectal pain was most likely secondary to 
levator syndrome and "definitely not due to internal 
hemorrhoids".

The Board finds this report to, overall, provide evidence 
against this claim.   

Simply stated, the veteran's symptoms do not merit a higher 
rating of 20 percent according to the schedular criteria.  
The veteran does not display persistent bleeding, anemia, or 
fissures.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment due to hemorrhoids, to suggest 
that the veteran is not adequately compensated by the regular 
rating schedule.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for hemorrhoids.  38 C.F.R. § 4.3.

The Board lastly notes that review of the evidence on file 
discloses no discrete period of time during which the 
hemorrhoid disorder was shown to have increased in severity.  
Accordingly, the evidence does not support assignment of a 
higher rating during any period of this appeal.


2.  New and material evidence

The RO denied the veteran's claim for service connection for 
prostatitis in a November 1980 rating decision.  An RO letter 
dated in December 1980 gave the veteran notice of this denial 
and of his appellate rights, but he did not perfect an 
appeal.  Therefore, that rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

The RO denied the veteran's claim for service connection for 
lumbar disc disease with sciatic radiculopathy in an October 
2000 rating decision.  An RO letter dated in November 2000 
gave the veteran notice of this denial and his appellate 
rights, but he did not perfect an appeal.  Therefore, that 
rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen both claims in 
January 2005.  For claims filed on or after August 29, 2001, 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

Evidence of record since the RO's November 1980 and October 
2000 decisions includes VA treatment records and statements 
submitted by the veteran indicating medical treatment.

Under the requirements stated above for reopening claims, the 
medical records are considered new and, arguably, material 
evidence (this evidence will be addressed below).  The claim 
for service connection for prostate disability, and the claim 
for service connection for lumbar disc disease with sciatic 
radiculopathy are therefore reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of these claims and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with these claims without 
prejudice to the veteran. 

3.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Service incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service. 38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309.  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

4.  Prostate disability, lumbar disc disease with sciatic 
radiculopathy, 
colon disability, and bladder disability

The veteran has claimed that his prostate disability, lumbar 
disc disease with sciatic radiculopathy, colon disability, 
and bladder disability are all secondary to his service-
connected hemorrhoids.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes VA outpatient records detailing treatment 
for various medical problems, including enlarged prostate, 
chronic lower back pain radiating down the legs, 
diverticulosis, and lower urinary tract obstructive symptoms 
which affect the urinary bladder.  Based on the above, the 
evidence indeed shows all four of these current disorders.

The second requirement for secondary service connection is a 
current service-connected disease or injury, because a 
disability which is proximately due to or the result of a 
service-connected disease or injury may be service connected.  
38 C.F.R. § 3.310(a).  The veteran is service connected for 
hemorrhoids, at a disability rating of 10 percent, effective 
April 21, 2005.  The veteran is therefore eligible to claim 
service connection for a disability that is the result of his 
hemorrhoids.

The third requirement for establishing secondary service 
connection is medical evidence that the claimed disability is 
proximately due to or the result of the service-connected 
disease or injury.  

To fulfill the burden of proof for secondary service 
connection, the medical evidence must demonstrate that each 
current disability was at least as likely as not (a 50 
percent probability) caused by, or a result of, the service-
connected injury or disease.  

The service medical records are silent for any complaints, 
diagnoses, or treatments for any prostate condition, lower 
back disability, colon condition, or bladder condition.

The post-service medical records include many VA examinations 
of the veteran's hemorrhoids, however, most of the 
examinations do not clearly determine whether the service-
connected condition caused the claimed disorders.  Indeed, 
the records contain no opinions supporting the veteran's 
contention that hemorrhoids have caused the claimed 
disabilities.

Regarding the prostate condition, the veteran exhibited 
prostatitis for a short time in the late 1970's, according to 
VA medical records.  Following that, the veteran first 
exhibited an enlarged prostate in February 2005 and again in 
August 2005.  However, neither prostatitis or any other 
chronic prostate condition was diagnosed, and no relationship 
to the hemorrhoids was discussed.

Regarding the lumbar disc disease and sciatic radiculopathy, 
the veteran has complained many times in the medical records 
of lower back pain.  In February 1993, a VA record indicates 
that the veteran was experiencing lower back pain and 
radiation after lifting something heavy.  A June 1993 VA 
record notes back and leg pain "probably secondary to 
sprain" and slight hematuria was diagnosed.  A July 1998 VA 
record indicates that the veteran was experiencing 
intermittent lower back pain several days after lifting a 
heavy desk at work.  An October 1994 VA record notes lower 
back pain as musculoskeletal.  

A November 2004 X-ray of the lumbar spine shows degenerative 
joint disease changes of the lumbar spine with anterior bone 
spurs, narrowing of the L4-5 disk with involvement of 
posterior compartment.  No compressions, and alignment is 
unremarkable.  In February 2005, a VA examiner notes that 
"pain down the leg likely not related to anal pain".  In 
the June 2005 VA examination, the examiner opined that back 
and leg pain was likely due to radiculopathy and would 
require therapy from neurosurgery.

The veteran received a VA neurosurgical consultation in July 
2008.  The assessment was of chronic lower back pain and some 
central canal foraminal stenosis that does not appear to be 
significant on a lumbar spine MRI.  No mention was made of 
any relationship to the service-connected hemorrhoids.

Regarding the colon condition, his first noted complaint is 
indicated in a November 2004 VA medical record.  An 
examination of the prostate and colon was normal.

Regarding the bladder condition, the first noted complaint 
was of urinary hesitancy with nocturia and slow stream, in a 
February 2005 VA medical record.  No diagnosis was made.

The veteran was afforded a VA medical examination pursuant to 
these claims in February 2006.  The examiner noted a 
diagnosis of benign prostatic hypertrophy and a continued 
enlargement of the prostate.  The examiner also noted lower 
urinary tract obstructive symptoms, which were affecting the 
urinary bladder.  Diverticulosis was demonstrated in the 
colon, without diverticulitis.  

The VA examiner commented that the veteran appeared to have 
focused his attention on some idiopathic pelvic or perineal 
pain, which appeared most likely to be due to somatization.  
The impression was of subjective disabling pain, most likely 
a form of proctodynia, chronic pain syndrome anorectal.  Non-
disabling diverticulosis, benign prostatic hypertrophy, and 
lower urinary tract obstructive symptoms secondary to benign 
prostatic hypertrophy, were each found to be not related to 
or caused by hemorrhoids.

The VA examiner opined, "none of these three conditions, 
colon diverticulosis, cystourethritis, or lower urinary tract 
obstruction by an enlarged prostate are considered likely at 
all in any way related to a hemorrhoid problem."  

The Board must find that this report is entitled to great 
probative weight and provides evidence against these claims, 
clearly indicating that the prostate condition, colon 
condition, and bladder condition are not secondary to the 
service-connected hemorrhoids.

Simply stated, the Board finds that the VA examination, the 
post-service treatment records (overall), and the service 
records provide evidence against these claims.  There is no 
clear medical indication that the conditions are proximately 
due to or the result of the service-connected disability and 
sufficient evidence against such a finding.  Moreover, there 
is no evidence of the claimed conditions in the service 
medical records, or until years after his discharge, and no 
competent and credible evidence, including the veteran's 
statements, suggesting a relationship to service.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for prostate disability, 
lumbar disc disease with sciatic radiculopathy, colon 
disability, and bladder disability.  In denying his claims, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in February 2007 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2005 and May 2005 that fully 
addressed all three notice elements and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

Although the notice letter regarding the criteria for 
reopening previously denied claims was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in March 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination or opinion was needed regarding 
the service connection claim for lumbar disc disease with 
sciatic radiculopathy.  The medical records showed absolutely 
no relationship between the veteran's lower back and 
radiating leg pain and his service-connected hemorrhoids.  
Indeed, there was ample evidence contradicting any connection 
between the two.  Therefore, an examination was not obtained 
for that claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through July 2008.  The veteran was provided an 
opportunity to set forth his or her contentions during a 
Decision Review Officer hearing in July 2006.  The appellant 
was afforded VA medical examinations in June 2005 and 
February 2006. Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating higher than 10 percent for hemorrhoids is denied.

Service connection for prostate disability is denied.

Service connection for lumbar disc disease with sciatic 
radiculopathy is denied.

Service connection for colon disability is denied.

Service connection for bladder disability is denied.





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


